Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 15 (combined with claim 17) of U.S. Patent No. 9,781,066. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite device, server and non-transitory machine readable device that comprise units that performs steps such as transmit, to a server, a request for invitation information with respect to a messaging group corresponding to the first messaging service based at least in part on a user input received via the user, receive the invitation information from the server in response to the request, and transmit, at least part of the invitation information to an external electronic device via a second messaging service. The difference is that the instant application is broader because it does not recite non-subscribers and URL in the invitation and it recites messaging group information rather than invitation. Before the effective filing date of the 

Instant Application
U.S. Patent No. 9,781,066
1. A portable communication device comprising: 
a display; 
a communication circuitry; and a processor configured to: 
present, via the display, a user interface corresponding to a first messaging service, control the communication circuitry to transmit, to a server, a request for messaging group information with respect to a messaging group corresponding to the first messaging service based at least in part on a user input received via the user interface, in response to transmitting the request, control the communication circuitry to receive the messaging group information from the server, and based on the messaging group information generate invitation information with respect to the messaging group information corresponding to the messaging group for transmission to an external electronic device via a second messaging service, the external electronic device being external to the portable communication device, using the communication circuitry.

16. A non-transitory machine-readable storage device storing instructions that, when executed by one or more processors of an electronic device, cause the electronic device to perform operations comprising: presenting, via a display of the electronic device, a user interface corresponding to a first messaging service; transmitting, to a server, a request for messaging group information with respect to a messaging group corresponding to the first messaging service based at least in part on a user input received via the user interface; in response to transmitting the request, receiving the messaging group information from the server; and based on the messaging group information generating invitation information with respect to the messaging group information corresponding to the messaging group for transmission to an external 4Appl. No.: 16/531,542 Response dated: June 1, 2021 Reply to Office Action of: March 4, 2021 electronic device via a second messaging service, the external electronic device being external to the non-transitory machine-readable storage device.
1.  A terminal device comprising: 
an interface configured to receive an 
input of a user command inviting a non-subscriber of a messaging service to 
join a messaging group;  and a communicator configured to: transmit, to a server, a request for invitation information, when the invitation information is received from the server, transmit an invitation message including the invitation information and an application installation uniform resource locator (URL) to a non-subscriber terminal, and when a join result of the non-subscriber joining the messaging service is received from the server, transmit a request for an invitation of the non-sub scriber to the messaging group. 











15.  A method of providing, by a messaging system, a messaging service, the method comprising: when a user command by which an inviter terminal invites a non-subscriber of the messaging service to join a messaging group is inputted, transmitting a request for invitation information to a server;  creating, by the server, invitation information and transmitting the created invitation information to the inviter terminal;  transmitting, by the inviter terminal, an invitation message including the invitation information and an application installation Uniform Resource Locator (URL) to a non-subscriber terminal;  transmitting, by the non-subscriber terminal, a join request including the invitation information and non-subscriber information through the URL;  letting, by the server, the non-subscriber join the messaging service and transmitting a join result to the inviter terminal;  requesting, by the inviter terminal, an invitation of the non-subscriber to the messaging group;  and adding, by the server, the non-subscriber to the messaging group.

 17.  At least one non-transitory processor readable medium for storing a computer program of instructions configured to be readable by at least one 
processor for instructing the at least one processor to execute a computer 
process for performing the method as recited in claim 15.


Amended claims 1-10, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 16-20 of U.S. Patent No. 10,375,000. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite device, server and non-transitory machine readable device that comprise units that performs steps such as transmit, to a server, a request for invitation information with respect to a messaging group corresponding to the first messaging service based at least in part on a user input received via the user, receive the invitation information from the server in response to the request, and transmit, at least part of the invitation information to an external electronic device via a second messaging service. The difference is that the instant application is broader because it does not recite non-subscribers and URL in the invitation and it recites messaging group information rather than invitation. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to omit the non-subscriber and URL in the invitation as a matter of choice by Applicant to broaden claim protections. 
Instant Application
U.S. Patent No. 10,375,000
1. A portable communication device comprising: 
a display; 
a communication circuitry; and 
a processor configured to: 
present, via the display, a user interface corresponding to a first messaging service, control the communication circuitry to transmit, to a server, a request for messaging group information with respect to a messaging group corresponding to the first messaging service based at least in part on a user input received via the user interface, in response to transmitting the request, control the communication circuitry to receive the messaging group information from the server, and based on the messaging group information generate invitation information with respect to the messaging group information corresponding to the messaging group for transmission to an external electronic device via a second messaging service, the external electronic device being external to the portable communication device, using the communication circuitry.  

2. The portable communication device of claim 1, wherein the processor is further configured to provide, as at least part of the presenting of the user interface, contact information corresponding to the external electronic device.  

3. The portable communication device of claim 2, wherein the processor is further configured to perform the transmitting of the invitation information using the contact information.  

4. The portable communication device of claim 1, wherein the processor is further configured to identify the external electronic device based at least in part on a determination that a user corresponding to the external electronic device is a non-subscriber to the first messaging service.  

5. The portable communication device of claim 1, wherein the processor is further configured to identify the messaging group based at least in part on a determination that a user corresponding to the portable communication device is a member of the messaging group.  

6. The portable communication device of claim 1, wherein the processor is further configured to control the communication circuitry to receive, as the invitation information, a link to the messaging group.  


7. The portable communication device of claim 6, wherein the processor is further configured to control the communication circuitry to transmit, as the invitation information, the link to the external electronic device such that the messaging group is to be accessed at the external electronic device using the link.  


8. The portable communication device of claim 7, wherein the processor is further configured to control the communication circuitry to transmit, as the invitation information, the link to the external electronic device such that an application installation file is to be accessed at the external electronic device using the link.  


9. The portable communication device of claim 1, wherein the communication circuitry comprises a first communication circuitry and a second communication circuitry, the first communication circuitry being configured to establish a first communication connection corresponding to a first communication network, and the second communication circuitry being configured to 3Appl. No.: 16/531,542 Response dated: June 1, 2021 Reply to Office Action of: March 4, 2021establish a second communication connection corresponding to a second communication network, and wherein the processor is further configured to: perform the transmitting of the request to the server via the first communication connection established using the first communication circuitry; and perform the transmitting of the invitation information to the external electronic device via the second communication connection established using the second communication circuitry.  


10. The portable communication device of claim 1, wherein the second messaging service includes a short message service, and wherein the processor is further configured to perform the transmitting of the invitation information to the external electronic device using the short message service.

16. A non-transitory machine-readable storage device storing instructions that, when executed by one or more processors of an electronic device, cause the electronic device to perform operations comprising: presenting, via a display of the electronic device, a user interface corresponding to a first messaging service; transmitting, to a server, a request for messaging group information with respect to a messaging group corresponding to the first messaging service based at least in part on a user input received via the user interface; in response to transmitting the request, receiving the messaging group information from the server; and based on the messaging group information generating invitation information with respect to the messaging group information corresponding to the messaging group for transmission to an external 4Appl. No.: 16/531,542 Response dated: June 1, 2021 Reply to Office Action of: March 4, 2021 electronic device via a second messaging service, the external electronic device being external to the non-transitory machine-readable storage device.  

17. The non-transitory machine-readable storage device of claim 16, wherein the presenting of the user interface comprises providing contact information corresponding to the external electronic device and the second messaging service.  

18. The non-transitory machine-readable storage device of claim 16, wherein the receiving of the messaging group information from the server comprises receiving a link to the messaging group as the invitation information.  

19. The non-transitory machine-readable storage device of claim 18, wherein the transmitting of the invitation information comprises transmitting the link to the external electronic device such that the messaging group is to be accessed at the external electronic device using the link.
  
20. The non-transitory machine-readable storage device of claim 19, wherein the transmitting of the invitation information further comprises transmitting the link to the external electronic device such that an application installation file corresponding to the first messaging service can be accessed at the external electronic device using the link.

1.  A portable communication device comprising: 
a display;  
a communication circuitry;  and 
a processor configured to: 
present, via the display, a user interface corresponding to a first messaging service, control the communication 
circuitry to transmit, to a server, a request for invitation information with respect to a messaging group corresponding to the first messaging service based at least in part on a user input received via the user interface, in response to transmitting the request, control the communication circuitry to receive the invitation information from the server, and when the invitation information is received from the server, control the communication circuitry to transmit at least part of the invitation information to an external electronic device via a second messaging service, the external electronic device being external to the portable communication device. 
 

2.  The portable communication device of claim 1, wherein the processor is further configured to provide, as at least part of the presenting of the user interface, contact information corresponding to the external electronic device. 
 
3.  The portable communication device of claim 2, wherein the processor is further configured to perform the transmitting of the at least part of the invitation information using the contact information. 
 
4.  The portable communication device of claim 1, wherein the processor is further configured to identify the external electronic device based at least in part on a determination that a user corresponding to the external electronic device is a non-subscriber to the first messaging service. 
 
5.  The portable communication device of claim 1, wherein the processor is further configured to identify the messaging group based at least in part on a determination that a user corresponding to the portable communication device is a member of the messaging group. 
 
6.  The portable communication device of claim 1, wherein the processor is further configured to control the communication circuitry to receive, as at least part of the invitation information, a link to the messaging group. 
 
7.  The portable communication device of claim 6, wherein the processor is 
further configured to control the communication circuitry to transmit, as the at least part of the invitation information, the link to the external 
electronic device such that the messaging group is to be accessed at the external electronic device using the link. 
 
8.  The portable communication device of claim 7, wherein the processor is 
further configured to control the communication circuitry to transmit, as the at least part of the invitation information, the link to the external 
electronic device such that an application installation file is to be accessed at the external electronic device using the link. 
 
9.  The portable communication device of claim 1, wherein the communication 
circuitry comprises a first communication circuitry and a second communication circuitry, the first communication circuitry being configured to establish a first communication connection corresponding to a first communication network, and the second communication circuitry being configured to establish a second communication connection corresponding to a second communication network, and 
wherein the processor is further configured to: perform the transmitting of the request to the server via the first communication connection established using the first communication circuitry;  and perform the transmitting of the at least part of the invitation information to the external electronic device via the second communication connection established using the second communication circuitry. 
 
10.  The portable communication device of claim 1, wherein the second messaging service includes a short message service, and wherein the processor is further configured to perform the transmitting of the at least part of the invitation information to the external electronic device using the short message service. 

16.  A non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: presenting, at an electronic device, a user interface corresponding to a first messaging service;  transmitting, to a server, a request for invitation information with respect to a messaging group corresponding to the first messaging service based at least in part on a user input received via the user interface;  in response to transmitting the 
request, receiving the invitation information from the server;  and when the invitation information is received from the server, transmitting at least part of the invitation information to an external electronic device via a second 
messaging service, the external electronic device being external to the 
non-transitory machine-readable storage device. 
 



17.  The non-transitory machine-readable storage device of claim 16, wherein the presenting of the user interface comprises providing contact information corresponding to the external electronic device and the second messaging service. 
 
18.  The non-transitory machine-readable storage device of claim 16, wherein the receiving of the invitation information from the server comprises receiving a link to the messaging group as the at least part of the invitation information. 
 
19.  The non-transitory machine-readable storage device of claim 18, 
wherein the transmitting of the at least part of invitation information 
comprises transmitting the link to the external electronic device such that the messaging group is to be accessed at the external electronic device using the link. 
 
20.  The non-transitory machine-readable storage device of claim 19, 
wherein the transmitting of the at least part of the invitation information 
further comprises transmitting the link to the external electronic device such 
that an application installation file corresponding to the first messaging service can be accessed at the external electronic device using the link. 




Response to Arguments
Double Patenting
Applicant’s argument has been considered but not found persuasive. On pages 6 and 7 of the remark, Applicant argues that the ‘006 patent and ‘000 patent do not render features obvious. Applicant cites paragraph 0046 of the specification, underlining “when invention information is received from the server 300, the inviter terminal device 100 may transmit an invitation message to the non-subscriber terminal device 200. According to an embodiment, the invitation message my include invitation information…” 
Claim 1 of the ‘006 patent recites: “transmit, to a server, a request for invitation information, when the invitation information is received from the server, transmit an invitation message including the invitation information and an application installation uniform resource locator (URL) to a non-subscriber terminal.” This directly reads onto the cited passage in 0046, therefore, the claim considered obvious. 
Further, side-by-side comparison of claims in the instant application and the claims in the ‘000 patent are almost identical with a few difference, which is obvious. See the table comparisons above. 
Based on this reasoning, the rejection under obvious type double patenting is sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443